Citation Nr: 0740336	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-11 985	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether the retroactive termination of the veteran's 
additional disability compensation benefits for a dependent 
spouse effective May 1, 1998, was proper.

2. Whether the retroactive grant of additional disability 
compensation benefits for a dependent spouse effective 
October 1, 2004, was proper.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from January 1990 to January 
1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 decision by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In June 2007, the veteran testified before the 
undersigned at a Board hearing via video conference. 

The case has been transferred to the Chicago, Illinois, RO, 
where the video conference was held.  


FINDINGS OF FACT

1.  In August 1996 VA letter, the RO informed the veteran 
that he had been awarded additional benefits for his spouse, 
W. and his children, effective February 1, 1996; he was 
informed that he should promptly inform that office of VA of 
any change in the status of his dependents and he was 
provided a VA Form 21-8764 which reiterated that additional 
benefits were included for his spouse and that failure to 
notify the RO in a prompt fashion of a dependency change 
would result in an overpayment.

2.  In April 1998, the veteran and W. divorced.

3.  The veteran and S. married in October 1998.

4.  The veteran initially notified the Roanoke RO of his 
divorce from W. and subsequent marriage to S. in September 
2004.

5.  The RO removed W. from the veteran's award of VA 
disability compensation benefits effective May 1, 1998 and 
added S. to the award effective October 1, 2004; the actions 
of the RO resulted in the creation of an overpayment.


CONCLUSIONS OF LAW

1.  The retroactive termination of the veteran's additional 
disability compensation benefits for a dependent spouse 
effective May 1, 1998, was proper.  38 U.S.C.A. § 5112(b)(2) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.501(d)(2) (2007).

2.  The retroactive grant of additional disability 
compensation benefits for a dependent spouse effective 
October 1, 2004, was proper.  38 U.S.C.A. §§ 5110(n), 
5111(a), (d) (West 2002 & Supp. 2006); 38 C.F.R. § 3.401(b) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).  In this case, the veteran disputes whether 
information regarding his marital status was received.  
However, there is no additional evidence to be obtained.  All 
pertinent evidence is in the claims file and the veteran 
indicated that he does not have any further evidence.  

When it is clear that there is no additional evidentiary 
development to be accomplished, there is no point in 
remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  As such, no further action is required 
pursuant to the VCAA.  


Background

In an August 1996, the RO informed the veteran that he had 
been awarded additional benefits for his spouse, W., and 
children, effective February 1, 1996.  He was informed that 
he should promptly inform that office of VA (Roanoke, 
Virginia RO) of any change in the status of his dependents.  
He was provided a VA Form 21-8764 which reiterated that 
additional benefits were included for his spouse and that 
failure to notify the RO in a prompt fashion of a dependency 
change would result in an overpayment.  

In September 2004, the veteran completed a VA Form 21-0538, 
Status of Dependents Questionnaire.  The veteran indicated 
that he married S. in October 1998.  Thereafter, VA contacted 
the veteran and verified that he had divorced W. in 1998.  
The veteran contended that he notified VA when he obtained a 
VA home loan.  It was later determined that the divorce 
occurred in April 1998.  

Thereafter, in written correspondence and at his hearing, the 
veteran indicated that he moved to Illinois and reported his 
divorce in October 1998 to the Chicago, Illinois RO.  In the 
interim between October 1998 and September 2004 (in April 
2001) when he next contacted VA regarding dependents, he 
applied for a VA home loan and also reported his marital 
status.  The veteran indicated that he did not have copies of 
any of the paperwork he provided.  The veteran indicated that 
he did not think it was fair to remove the dependency award 
back to the date of his divorce, but then not add his current 
wife until October 2004.

In April 2005, the RO notified the veteran that the RO was 
retroactively reducing his VA disability compensation 
benefits because his marital status had changed.  The RO 
reduced those payments effective May 1, 1998, removing W., as 
his spouse, and adding S., as of October 1, 2004, the first 
day of the month after VA was notified of that marriage.  


Analysis

The law provides for the rates of disability compensation, 
and for payment of additional compensation for dependents of 
veterans who are at least 30 percent disabled.  38 U.S.C.A. 
§§ 1114(c), 1115, 1134, 1135.  The veteran was, at all times 
relevant to this issue, rated a combined 30 percent disabled 
for his service-connected disabilities.

Under 38 U.S.C.A. § 5112(b)(2), the effective date of 
reduction or discontinuance of compensation by reason of 
divorce of a dependent of a payee shall be the last day of 
the month in which such divorce occurs.  See also 38 C.F.R. § 
3.501(d)(2).

An effective date of the award of any benefit or any increase 
therein by reason of marriage or the birth or adoption of a 
child shall be the date of such event if proof of such event 
is received by the Secretary within one year from the date of 
the marriage, birth, or adoption.  38 U.S.C.A. § 5110(n); 38 
C.F.R. § 3.401(b).  

Otherwise, the effective date is the date notice is received 
of the dependent's existence, if evidence is received within 
one year of VA request.  38 C.F.R. § 3.401(b).  The payment 
of monetary benefits based on an award or an increased award 
of compensation, dependency and indemnity compensation, or 
pension, may not be made to an individual for any period 
before the first day of the calendar month following the 
month in which the award or increased award became effective.  
The term "award or increased award" means an original or 
reopened award or an award that is increased because of an 
added dependent, increase in disability or disability rating, 
or reduction in income  38 U.S.C.A. § 5111(a), (d).

In the August 1996 letter, the RO informed the veteran that 
he should promptly inform the Roanoke RO of any change in the 
status of his dependents.  He was provided a VA Form 21-8764 
which reiterated that additional benefits were included for 
his spouse and that failure to notify the RO in a prompt 
fashion of a dependency change would result in an 
overpayment.

In April 1998, the veteran and W. divorced.  The veteran 
contends that he notified the Chicago RO in October 1998 and 
then later again notified VA with regard to his VA loan.  He 
did not notify the Roanoke RO and there is no documentary 
evidence in the claims file of any notification prior to 
September 2004.  

Even if the veteran notified VA in other manners, he did not 
comply with his VA notification letter dated in August 1996.  
Also, as noted, there is no record of any notification prior 
to September 2004.  

Further, had the veteran notified VA at any other time, 
action should have been taken to remove W. and then to add S. 
to his award.  This action would have resulted in the 
creation of an overpayment, at least for the period when he 
was not married.  No action was ever taken.  This tends to 
show that the proper action was not undertaken by the veteran 
as he should have informed VA that his purported notification 
to VA of his change in marital status was not acted upon.  

Since there is no record of any notice prior to September 
2004, S. was not added to his award until the first day of 
the next month.  His first wife was removed the first day of 
the month following their divorce.  These actions comply with 
VA law and regulations, as cited above.  

With regard to the removal of W., as noted, the first notice 
that the veteran and W. had divorced was received in 
September 2004.  Under 38 U.S.C.A. § 5112(b)(2), the 
effective date of reduction or discontinuance of compensation 
by reason of divorce of a dependent of a payee shall be the 
last day of the month in which such divorce occurs.  See also 
38 C.F.R. § 3.501(d)(2).  The veteran and W. divorced in 
April 1998 and she was properly removed from his benefits 
award on May 1, 1998, the first day of the next month.

Obviously, for the period of time between the veteran's 
divorce from W. and his marriage to S., he was not married 
and was not entitled to any benefits for a spouse.  The RO 
terminated the veteran's additional benefits for a spouse for 
that period.  This action was proper.  Thereafter, the RO did 
not resume additional benefits for a spouse until October 1, 
2004.

With regard to the addition of S. to the award, again, the 
first notice that the veteran and S. had married was received 
in September 2004.  The Board is cognizant of the veteran's 
contentions to the contrary.  However, as noted, he did not 
notify the Roanoke RO and there is no documentation of any 
other notification.  The payment of monetary benefits based 
on an award or an increased award of compensation, dependency 
and indemnity compensation, or pension, may not be made to an 
individual for any period before the first day of the 
calendar month following the month in which the award or 
increased award became effective.  Thus, the award was 
effective October 1, 2004.  

The law is clear that the veteran's right to receive 
additional disability compensation with respect to W. ceased 
after their divorce.  The law is equally clear that, in order 
to have regained entitlement to additional compensation for a 
dependent spouse, the veteran was required to file a claim 
therefor, and to identify his new wife, after which the 
effective date would have been the month after the 
remarriage, had he so filed within one year of remarrying.  
In this case, more time had elapsed.  

The Board is sympathetic to the veteran's contentions that he 
is not getting additional benefits for a spouse for a period 
of time when he was in fact married; however, in order to be 
entitled to such benefits, he had to comply with the VA 
notification requirements and he did not do so.  
Unfortunately, VA controlling law and regulations prohibit 
him being paid additional benefits during that period of 
time.  Thus, the Board finds that the overpayment in this 
case was properly created.

To the extent that it is argued that the veteran was not 
properly advised by VA, being a victim of misinformation 
regarding the claim cannot estop the government from denying 
a benefit.  See McCay v. Brown, 106 F.3d 1577, 1582 (Fed. 
Cir. 1997) and Elsevier v. Derwinski, 1 Vet. App. 150, 153-55 
(1991), interpreting Irwin v. Department of Veterans Affairs, 
498 U.S. 89, 95-96 (1990), see also Bailey v. West, 160 F.3d 
1360 (Fed. Cir. 1998); Walker v. Brown, 8 Vet. App. 356 
(1995); Lozano v. Derwinski, 1 Vet. App. 184, 186 (1991).


ORDER

As the retroactive termination of the veteran's additional 
disability compensation benefits for a dependent spouse 
effective May 1, 1998, and the retroactive grant of 
additional disability compensation benefits for a dependent 
spouse effective October 1, 2004, were proper, the appeal is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


